KRUEGER, Judge.
The offense, possessing spirituous liquor for sale; punishment, confinement in penitentiary for term of one year.
At a former day of this term of this court, we reversed the judgment of the trial court in this case and ordered the prosecution dismissed because of what we then believed to be a defective indictment. The State, by a motion for rehearing, has called our attention to the fact that we inadvertently overlooked the word “spirituous” in the indictment. We have re*547examined the indictment and find that it is sufficient in that it does charge the appellant with the unlawful possession for the purpose of sale of spirituous liquors capable of producing intoxication.
Therefore, the State’s motion for rehearing is granted, the original opinion reversing this case and ordering the prosecution dismissed is withdrawn, and the judgment of the trial court is affirmed.

Affirmed.

The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.